Citation Nr: 0910947	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for aortic stenosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 
1976 to September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2007, the Board remanded this claim to the RO to 
provide the Veteran with a hearing.  In November 2007, the 
Veteran was afforded a videoconference hearing before the 
undersigned.  In February 2008, the Board remanded this claim 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

The Veteran's heart condition has not resulted in more than 
one episode of acute congestive heart failure in the past 
year; a workload of greater than 3 but less than 5 METs which 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for aortic stenosis have not been met at any time 
during the appeal period.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7000 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2003, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  A letter that met 
the requirements of Vazquez-Flores was also sent to the 
Veteran in August 2008.  The August 2008 letter is not 
sufficient as to timing; however, the claim was readjudicated 
in a December 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records dated 
from the 1990's to 2008.  A VA examination was obtained to 
evaluate the Veteran's disability.   He was afforded a 
hearing before the undersigned in November 2007.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

The Board notes that the Veteran's representative has argued 
that the October 2008 VA examination is inadequate because 
the left ventricle ejection fraction was not documented.  
However, as will be discussed below based on VA requirements, 
the examination was adequate for rating the Veteran's 
disability.  Consequently, another VA examination is not 
necessary.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The Veteran's cardiac disorder is rated by analogy under 
Diagnostic Code 7000.  The pertinent provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (valvular heart disease) 
relating to rating rheumatic heart disease read as follows:

100%- during active infection with valvular heart damage and 
for three months following cessation of therapy for the 
active infection.  Thereafter, with valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: chronic congestive heart 
failure, or a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent; 

60%-more than one episode of acute congestive heart failure 
in the past year or a workload of greater than 3 METs, but 
not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent; 

30%-workload of greater than 5 METs, but no greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope, or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray;

10% if workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

Note (1) of this section indicates that cor pulmonale, which 
is a form of secondary heart disease, is to be evaluated as 
part of the pulmonary condition that causes it. Note (2) 
specifies that one MET is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  Id.

In addition to the preceding rating criteria, VA recently 
revised that portion of the Rating Schedule for evaluation of 
specified cardiovascular disorders, to consist of those rated 
under Diagnostic Codes 7000 through 7007, 7011, and 7015 
through 7020 -- effective from October 6, 2006.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  
The revised regulation contains the following new provisions: 
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained. (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis. (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the Veteran's cardiovascular disability.  Id.

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim -- however, if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.

Here, the revised regulation regarding evaluation of the 
relevant cardiovascular disorders may be applied as of the 
October 6, 2006 effective date.  Although the Veteran has not 
yet received notice of these provisions, as explained below, 
they could not realistically result in any higher rating than 
that awarded for the relevant time frames; hence, the absence 
of such notice was merely harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (if the Board addresses an 
issue not first considered by the RO, the Board must discuss 
whether this is prejudicial to the Veteran).  

Thus, for the Veteran to qualify for the next higher level, 
60 percent disabling, the medical evidence of record would 
have to show more than one episode of acute congestive heart 
failure in the past year or a workload of greater than 3 
METs, but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  

On a review of the evidence of record, the Board finds that 
an evaluation in excess of 30 percent for the Veteran's 
service-connected heart condition is not warranted.  First, 
the medical evidence of record does not reflect that the 
Veteran has experienced any episodes of acute congestive 
heart failure in the past year.  An August 2001 VA/QTC 
examination the Veteran denied having any chest pain, 
shortness of breath, nausea, vomiting, dizziness, diaphoresis 
or ever having a MI.  The July 2003 VA examiner specifically 
noted that the Veteran had not suffered from congestive heart 
failure.  His chief complaints were shortness of breath, 
dizziness and fatigue.  He reported dyspnea when jogging over 
one mile and occasional dizziness.  It was noted that the 
symptoms occurred intermittently, as often as twice a year.  
October 2008 VA examination, the examiner noted that the 
Veteran's chief complaints  related to being out of breath 
after climbing three flights of steps at work, chest 
tightness and pressure when mowing his yard with fatigue, 
shortness of breath and dizziness.  He reported having no 
episodes of near syncope, syncope or palpitations.  The 
record does not contain any indication that the Veteran has 
experienced any episodes of acute congestive heart failure in 
the past year, and he has not so contended.  

Secondly, the medical evidence of record does not reflect a 
workload of greater than 3 but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.   
As part of the August 2003 VA examination, the examiner noted 
that an echocardiogram was not performed since the Veteran 
did not appear; however that from the clinical examination of 
the Veteran, he fit into the NYHA criteria of Class II-
slight limitation of activities.  It was reported that 
therefore the MRT level was estimated at 5-6 METS.  VA 
treatment records show that in February 2006 and in July 
2006, the Veteran was able to achieve 10.8 METS.  
Additionally on VA examination in October 2008, it was noted 
that on an exercise tolerance test conducted in August 2008, 
the Veteran achieved 95 percent of the predicted heart rate 
and attained a METS of 11.5.  

Furthermore, there was no evidence of left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Private medical records show that in May 1997, the Veteran 
underwent an echocardiogram.  The estimated ejection fraction 
was noted to be greater than 50 percent.  An August 2001 
VA/QTC echo showed an ejection fraction of 64 percent.  An 
August 2003 QTC echo showed an ejection fraction of 65 
percent.  In April 2005, an echo showed normal left 
ventricular size and function, and in July 2006, the left 
ventricle was noted to be normal in size and systolic 
function.  Similar echo findings were noted in December 2006, 
October 2007, April 2008, and July 2008.  

While the most recent VA examination report dated in October 
2008 did not document the ejection fraction percentage, as 
noted above, the law in effect at that time states that if 
left ventricular ejection fraction (LVEF) testing is not of 
record, evaluation is then based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the Veteran's 
cardiovascular disability.  Here the examiner has not so 
stated and thus the disability can be adequately rated based 
on the alternative criteria of record for that examination.  
Additionally, prior reports do document the percentage and 
the findings do not support a conclusion that a higher rating 
is warranted.   

The Board has considered the remaining diagnostic codes 
relating to the cardiovascular system.  See, 38 C.F.R. § 
4.104, Diagnostic Codes 7001-7123 (2008).  The Board notes, 
however, that there are no other diagnostic codes potentially 
applicable to the service-connected disability at issue.

Therefore, a higher disability rating is not warranted under 
Diagnostic Code 7000.  Where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart, supra.  
However, the record does not support the assignment of 
different percentage evaluations.  There were no distinct 
periods of time during which the Veteran's disability was 
manifested by symptoms which would support a rating beyond 30 
percent.  The Veteran is not entitled to receive a staged 
rating.  The preponderance of the evidence is against an 
evaluation in excess of 30 percent for the Veteran's service-
connected heart condition for the entire course of the appeal 
period.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 30 percent for the Veteran's service-connected 
heart condition.

Extraschedular considerations

In a recent case, The United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating. 

Even accepting for the sake of argument that the Veteran's 
symptoms constitute an exceptional disability picture and 
that the schedular evaluation is somehow inadequate, the 
Board notes that referral for extraschedular remains 
unwarranted as the third Thun criterion is not met.  
Specifically, there is no showing of marked interference with 
employment or frequent periods of hospitalization.

With respect to hospitalization, there has been none for the 
Veteran's heart disorder.  Turning to marked interference in 
employment, there is no indication that there has been any 
marked interference in the Veteran's employment due to the 
service-connected rheumatic heart disease.  While employment 
may be made more difficult by the Veteran's disability, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
Veteran outside of the norm.  It is noted that on VA 
examination in October 2008, the Veteran reported that he is 
able to carry out his duties as a full-time safety inspector.  
Any occupational impairment is specifically contemplated in 
the 30 percent rating which is assigned. See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation.  The Veteran's symptoms and 
resulting manifestations are contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

 

ORDER

An increased evaluation for aortic stenosis, beyond 30 
percent is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


